FILED
                           NOT FOR PUBLICATION                                 JUN 15 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WOL HEE OH, an individual and JEE                No. 11-55348
YEON JANG, an individual,
                                                 D.C. No. 2:10-cv-09849-ODW-
              Plaintiffs - Appellants,           JCG

  v.
                                                 MEMORANDUM*
WELLS FARGO BANK, NA, business
entity unknown and CAL-WESTERN
RECONVEYANCE CORPORATION,
business entity unknown,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    Otis D. Wright, District Judge, Presiding

                        Argued and Submitted June 5, 2012
                              Pasadena, California

Before: B. FLETCHER, WARDLAW, and BYBEE, Circuit Judges.

       Plaintiffs Wol Hee Oh and Jee Yeon Yang brought suit in California

Superior Court, alleging that Defendant Wells Fargo Bank, N.A., impermissibly



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
instituted non-judicial foreclosure proceedings without complying with the

requirements of California Civil Code § 2923.5 and, derivatively, § 2924. Wells

Fargo removed the case to the District Court for the Central District of California.

The district court subsequently granted Wells Fargo’s motion to dismiss, finding

that Plaintiffs’ claims were preempted by federal law.

      Plaintiffs timely appealed to this court, but failed to request a stay of the

foreclosure sale pending appeal. As a result, the foreclosure sale was completed on

May 11, 2012.1 Under California law, “the remedy for noncompliance [with

section 2923.5] is a simple postponement of the foreclosure sale, nothing more.”

Mabry v. Superior Court, 110 Cal. Rptr. 3d 201, 204 (Ct. App. 2010). If a

foreclosure sale has already occurred, section 2923.5 has no effect on the finality

of that sale. Id. at 221. Because the foreclosure sale has been completed, Plaintiffs

no longer have any potential remedy. We therefore dismiss Plaintiffs’ appeal as

moot. See Am. Cas. Co. of Reading, Pa. v. Baker, 22 F.3d 880, 896 (9th Cir. 1994)

(A case is moot when there is no longer “a present controversy as to which

effective relief can be granted.” (quoting Vill. of Gambell v. Babbitt, 999 F.2d 403,

406 (9th Cir.1993) (internal quotation marks omitted)).



      1
       Wells Fargo’s motion to take judicial notice of the foreclosure sale is
granted.

                                           2
      The district court’s order granting Wells Fargo’s motion to dismiss, District

Court Docket Item No. 20, is vacated. See ACLU of Nev. v. Masto, 670 F.3d 1046,

1065 (9th Cir. 2012).

      The court expresses no opinion as to the merits of the jurisdiction or

preemption issues raised in this appeal.

      The appeal is DISMISSED and the order below is VACATED.




                                           3